Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
		

1.	Applicant’s election Invention Group I, claims 46-55 and cancellation of claims 56-62in the reply filed 2/18/2022 are acknowledged.
	Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 46-55 are pending and examined on the merits.
The restriction requirement is deemed proper and thus made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



s 46-51, 53-55 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049) in evidence of Cavato et al. (US Patent Application Publication No. 7,705,216).
	Claims are drawn to a transgenic plant /seed/commodity product comprising a dsRNA targeting for suppression of an essential gene in a corn rootworm pest and a transgene encoding a herbicide resistance gene; or wherein the corn rootworm is a Western Corn Rootworm;  or wherein the herbicide is glufosinate; or wherein the essential gene encode a function for digestive enzyme sythesis; or wherein said transgenic plant is provided in the diet of CRW inhibitory amount and inhibits the pest from feeding on said diet; or wherein the transgenic plant is a cotton; or said plant has increased yield; wherein the transgenic plant further comprises a second transgenic encoding a second dsRNA targeting the essential gene of CRW pest; or a method for controlling CRW pest infestation by providing the diet of CRW the transgenic plant; or wherein yield of the crop is increased or wherein the transgenic plant further comprises a Bt protein.
	Waterhouse et al. teach expressing the dsRNA targeting genes essential to a sap-sucking insect (claim 1). Waterhouse et al. further teach that the pest is a Western Corn Rootworm (Dibrotica virgifera), European corn borer and lygus bug (paragraph [0082]). Waterhouse et al. further teach including in the transforming DNA a selection marker such as Bar which is resistant to phosphinothricin (PPT); Waterhouse et al. further teach the plant is a cotton plant. Waterhouse et al. further teach that the dsRNA chimeric construct is present in a corn plant already expressing insecticidal protein such .
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	
3.	Claims 46-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049) in evidence of Cavato et al. (US Patent Application Publication No. 7,705,216). as for claims 46-51, 53-55, further in view of Barry et al. (US Patent Application Publication Number 2001/0016953).
Claims 46-51, 53-55 are discussed above.
Claim 52 further contains a limitation that the transgenic plant further comprises an herbicide resistance gene conferring resistance to glyphosate.
	Waterhouse et al. do not teach the transgenic plant further comprises an herbicide resistance gene conferring resistance to glyphosate.
	Barry et al. teach glyphosate resistance gene is an excellent selection marker for plants (paragraph 0063]).
	It would have been obvious for a person with ordinary skill in the art to modify the method of Waterhouse et al. by using the glyphosate resistance gene of Barry et al. as a selection marker to selection transgenic event given the teaching of Barry et al. that glyphosate resistance gene is an excellent selection marker for plants. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

4.	Claims 46-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No.8,946,510 in view of Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-55 are as discussed above.
Claims 1-14 of US Patent No.8,946,510 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of  Western Corn Rootworm. Claims 1-14 of US Patent No.8,946,510 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-14 of US Patent No.8,946,510 teach the essential is involved in digestive enzyme synthesis. Although the claims 1-14 of US Patent No.8,946,510, such method would have been obvious performed in light of the insect and herbicide resistant plant of US Patent No.8,946,510. 
Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect. Waterhouse et al teaching bar gene conferring tolerance to phosphinothricin.

.


5.	Claims 46-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No.9,238,822 in view of Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-55 are as discussed above.
Claims 1-18 of US Patent No. 9,238,822 teach a method for controlling WCR infestation on a plant comprising applying dsRNA targeting essential gene of Western Corn Rootworm and Bt protein. 
Claims 1-18 of US Patent No. 9,238,822 do not teach the transgenic plant further comprises an herbicide resistance gene conferring resistance to glyphosate. Claims 1-18 of US Patent No. 9,238,822 do not teach the essential is involved in digestive enzyme synthesis. Claims 1-18 of US Patent No. 9,238,822 do not teaching generating transgenic plant expressing dsRNA targeting WCR.
	Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect. Waterhouse et al teaching bar gene conferring tolerance to phosphinothricin.
.

6.	Claims 46-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No.9,340,797 in view of Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-55 are as discussed above.
Claims 1-16 of US Patent No. 9,340,797 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of Western Corn Rootworm. Claims 1-16 of US Patent No. 9,340,797 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-16 of US Patent No. 9,340,797 teach the essential is involved in digestive enzyme synthesis. Claims 1-16 of US Patent No. 9,340,797 also teach a method for improving yield comprising growing the transgenic plant.
Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect. Waterhouse et al teaching bar gene conferring tolerance to phosphinothricin.
 Although Claims 1-16 of US Patent No. 9,340,797 do not teach herbicide tolerance gene conferring tolerance to phosphinothricin or pat gene, those are obvious design choice for replacing glyphosate tolerance gene as selection marker.


Claims 46-55 are as discussed above.
Claims 1-27 of US Patent No.10,787,680 teach a stacked transgenic maize plant expressing comprising a transgene encoding dsRNA targeting essential gene of Western Corn Rootworm and a transgene encoding a bacterial insecticidal protein exhibiting biological activity against said pest. Claims 1-27 of US Patent No.10,787,680 teach the plant further comprises herbicide resistance gene tolerant for glyphosate or pat gene conferring herbicide tolerance to phosphinothricin. Claims 1-27 of US Patent No.10,787,680 teach the essential is involved in digestive enzyme synthesis. Claims 1-27 of US Patent No.10,787,680 also teach a method for improving yield/increased resistance comprising growing the transgenic plant. Therefore, Claims 1-27 of US Patent No.10,787,680 anticipates instant claims.



Conclusion

No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LI ZHENG/Primary Examiner, Art Unit 1662